Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02097

Dale Diamond,
                                   Plaintiff,
v.

W. R. Berkley Corporation, a Delaware corporation, and,

Berkley Insurance Company, a Delaware corporation,

                           Defendants.
______________________________________________________________________

               PLAINTIFF’S COMPLAINT AND JURY DEMAND
______________________________________________________________________

COMES NOW, Dale Diamond, the named plaintiff (“Diamond”), by and through Sean M.

McCurdy of McCurdy and Eichstadt, P.C., attorneys, and hereby complains against

Defendants Berkley Insurance Company and W. R. Berkley Corporation (collectively

“Berkley”), as follows:

                                    INTRODUCTION

1.     This action is brought pursuant to the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. §§ 621 et seq. (the "ADEA").

2.     This is a federal civil rights action for damages and other relief brought by an

employee against his former employer. Diamond was discriminated against, retaliated

against, and discharged from employment by Berkley in violation of the ADEA. As

redress for the damages he has suffered, Diamond seeks legal and equitable remedies

from Berkley sufficient to make him whole, as more fully set forth below.
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 2 of 25




                                     JURISDICTION

3.     This Court’s federal question subject matter jurisdiction over Diamond’s federal

statutory claims is invoked pursuant to the ADEA, 29 U.S.C. § 626(c)(1), and by 28 U.S.C.

§ 1331 as this action invokes a federal question.

4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). The employment

practices alleged to be unlawful were committed within the jurisdiction of the United States

District Court for the District of Colorado.     Berkley maintains offices and regularly

conducts business within the State and District of Colorado.

                                        PARTIES

5.     During Diamond’s employment and continuing thereafter, Berkley has

continuously been doing business in the State of Colorado, and has continuously had in

excess of 20 employees in Colorado.

6.     During Diamond’s employment and continuing thereafter, Berkley has been an

interstate company in the insurance industry, and as such was an employer engaged in

an “industry affecting commerce”, as that phrase “industry affecting commerce” is defined

in 29 U.S.C. § 630(h) of the ADEA.

7.     Defendant W. R. Berkley Corporation is an insurance holding company, with Verus

Underwriting Managers, LLC (“Verus”) as an Operating Unit of its insurance segment.

During Diamond’s employment, Berkley and Verus were integrated enterprises and

Diamond’s “employer”, as that term “employer” is defined in 29 U.S.C. § 630(b) of the

ADEA.

8.     Diamond is a citizen of the United States and a resident of the State of Colorado.

9.     During Diamond’s employment, he was an “employee” of Berkley, as that term




                                             2
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 3 of 25




“employee” is defined in 29 U.S.C. § 630(f) of the ADEA.

10.     Diamond is 61 years of age, and thus, during his employment at Berkley and

continuing thereafter, Diamond is entitled to the rights and privileges protected by the

ADEA.

                              ADMINISTRATIVE PROCEEDINGS

11.     On or about February 28, 2020, Diamond filed a charge of discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”), Charge No. 541-2020-

01587 (the “Charge”), which was formally processed by the EEOC on or about March 4,

2020.

12.     This instant action is filed after more than 60 days following the filing of

Diamond’s Charge and the expiration of the EEOC’s exclusive jurisdiction. A copy of

this Complaint will be provided to the EEOC, and the EEOC may continue to investigate

Diamond’s Charge.

13.     Diamond has exhausted his required administrative remedies and has otherwise

complied with all conditions precedent to the filing of this action.

                                 GENERAL ALLEGATIONS

                              Seven Years Under Pilkington

14.     On or about August 8, 2011, Diamond was hired by Dale Pilkington (“Pilkington”),

the founder and President of Verus at that time, to re-work the Denver satellite office of

Berkley, and to increase the professional liability premium for Berkley.

15.     Diamond moved to Denver, Colorado, from New Jersey, for the job at Berkley,

and Diamond began working for Berkley as a Vice President of Underwriting, as Verus’

Professional Liability Product Line Leader, in Denver, Colorado. As such, Diamond was




                                               3
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 4 of 25




given complete authority over the Professional Liability Product for Verus. Diamond

worked approximately 55 to 65 hours per work week for Berkley throughout his

employment.

16.   During Diamond’s employment with Berkley, from August 2011 through

December 2019, under Diamond’s direction, Verus’ Professional Liability product was

profitable and grew each year. Diamond’s personal underwriting portfolio, from

backing-up his underwriting team, was profitable for Berkley as well.

17.   During Diamond’s tenure at Berkley from 2011 through May 2019, Diamond

managed thousands of submissions for insurance, profitably and without any

substantially detrimental incident, for more than seven years under Pilkington’s direct

supervision.

18.   Every year during Diamond’s employment at Berkley, from 2011 through May

2019, Diamond earned at least acceptable performance evaluations, including a

substantial performance bonus and significant restricted stock units, all awarded and

approved by Pilkington.

19.   From 2011 through May 2019 at Berkley, Diamond did not have any serious job-

related performance issues or behavioral issues resulting in formal discipline by

Berkley.

20.   Diamond’s overall performance and behavior were at least acceptable during his

entire term of employment at Berkley, and he was never formally disciplined in writing

for any reason whatsoever at Berkley.

21.   In or around April 2019, Landis Graham (Verus’ Senior Vice President of Claims),

whom appeared to be in his 60s, resigned his employment at Berkley.




                                            4
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 5 of 25




22.   Pilkington (Verus’ Founder and President), whom appeared to be in his 60s,

announced also in or around April 2019 that he will be leaving Berkley once a new

Verus President is hired.

23.   At this time, Pilkington informed the Berkley workforce at Verus that he was

leaving Berkley because “corporate was looking for someone with a longer timeframe,

to take the company to the next level.”

24.   In or around June 2019, Marlo Edwards (“Edwards”) was hired as the new

President of Verus, to replace Pilkington. Edwards is significantly younger than

Pilkington, appearing to be in her 40s.

25.   In or around June 2019, Edwards became Diamond’s immediate supervisor at

Berkley.

26.   Within the first couple months as Verus’ President, Edwards hired a Vice

President of Strategic Initiatives and an Executive Assistant, both of whom appeared to

be in their 40s or younger. Since June 19, 2019 to the present, Edwards hired a total of

eight employees, all of whom are in their 40s or younger.

                                  Replacement Austin

27.   In July 2019, Jeff Austin (“Austin”), who appeared to be in his late 40s, was the

most senior Underwriter under Diamond’s supervision, and he had worked at Berkley

for approximately eight years.

28.   On July 16, 2019, Austin asked Diamond when they can meet to discuss Austin’s

career, as he had seen little change or growth in his career at Verus. The same day,

Diamond responded to Austin to the effect that Diamond had previously spoken with

Edwards about the lack of growth in career opportunities at Verus, and Diamond offered




                                            5
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 6 of 25




to meet with Austin to discuss Austin’s career at Verus.

29.   On August 7, 2019, Austin scheduled to meet with Diamond on August 10, 2019,

to discuss Austin’s career at Verus. Diamond responded to Austin to the effect that

Diamond had worked hard to assist Austin with his career goals at Verus, including

requesting Austin’s promotion to Vice President / Regional Director, but that

recommendation was previously rejected by Pilkington and Doug Grant (“Grant”)

(Verus’ Senior Vice President of Marketing).

30.   The same day, August 7, 2019, Diamond informed Edwards of Austin’s request

to make progress on his career at Verus, including Diamond’s response to Austin, and

that Austin might seek employment elsewhere if Austin’s career had no possibility of

progressing in the near future. Diamond continued to work with Austin, to see if he

could help Austin make progress on his career at Verus.

31.   Soon thereafter, Edwards called Diamond and admonished him for sending a

communication to the Professional Liability Team regarding Edwards’ growth plan for

Verus, and how it would create career opportunities for Team members.

32.   At Verus’ yearly planning meeting in September 2019, Edwards was openly

hostile toward Diamond, and she ridiculed and dismissed all his ideas and suggestions

that he offered to promote growth at Verus, in front of Mr. Diamond’s peers.

33.   During the week of October 7, 2019, Edwards and Diamond met alone in-person

in Denver, Colorado, to discuss Verus’ Professional Liability product. After this meeting,

Edwards cancelled all further one-on-one meetings scheduled with Diamond.

34.   When Diamond visited Verus’ headquarters in Richmond, Virginia, later in

October 2019, Edwards did not speak with Diamond, not even to say “hello” when




                                            6
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 7 of 25




Edwards arrived in the morning.

35.    After several consultations with Austin, on November 1, 2019, Diamond

proposed to Shannon Reynolds (“Reynolds”) (Verus’ Vice President of Strategic

Initiatives) that a new position of Regional Director could be created at Verus for Austin,

which would be a promotion for Austin, and Diamond included an outline of a job

description, objectives, key internal tasks, planned outcomes, a means to measure

success, key stakeholders, and prioritization for the proposed new Regional Director

position.

36.    On November 11, 2019, Reynolds responded to Diamond and recommended

that he share the proposal for a new Regional Director position for Austin with Donna

Highfill (“Highfill”) in Human Resources (“HR”) at Berkley, and with Edwards and Grant.

37.    On November 22, 2019, per Reynolds’ recommendation, Diamond forwarded to

Highfill, Edwards, and Grant, the proposal for a new Regional Director position for

Austin, on which Austin and Diamond had collaborated, for their review and

consideration. Neither Highfill nor Edwards ever responded to Diamond.

                              Six Months Under Edwards

38.    From June 2019 when Edwards was hired as President of Verus, until August 7,

2019 when Diamond informed Edwards of Austin’s request to be promoted at Verus,

Diamond had a good working relationship and several positive meetings with Edwards.

39.    From August 7, 2019 when Diamond informed Edwards of Austin’s request to be

promoted at Verus, and continuing to the termination of Diamond’s employment at

Berkley, Edwards appeared to be biased against Diamond, without any good reason,

even before she had a reasonable opportunity to evaluate Diamond based upon his




                                             7
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 8 of 25




work at Berkley.

40.   From August 7, 2019 when Diamond informed Edwards of Austin’s request to be

promoted at Verus, and continuing through the termination of Diamond’s employment at

Berkley, every interaction that Diamond had with Edwards was negative from her.

41.   After August 7, 2019 when Diamond informed Edwards of Austin’s request to be

promoted at Verus, Edwards repeatedly issued assignments to Diamond that were

vague and unusual, including numerous tasks that were impossible to complete under

the circumstances, and she repeatedly bombarded Diamond with negative criticism and

unjustified blame.

42.   After August 7, 2019 when Diamond informed Edwards of Austin’s request to be

promoted at Verus, and continuing through the remainder of the year, Edwards

repeatedly failed to properly review the work Diamond completed and sent to her,

including policy forms, endorsements, and application revisions.

43.   From approximately August 2019 to January 2020, due to Diamond’s age,

Edwards appeared to be planning and engaging in efforts to replace Diamond with

Austin, as the Vice President of Underwriting at Berkley and Professional Liability

Product Line Leader at Verus.

                                 Age Complaint to HR

44.   Due to other long-tenured employees in their 60s suddenly no longer being

employed with Berkley at Verus, Pilkington being replaced by a substantially younger

employee, Pilkington stating that his separation was due to Berkley wanting someone

with a “long-term timeframe”, Edwards hiring relatively young workers promptly after

becoming President of Verus, Edwards arranging for a 10-year younger employee to




                                            8
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 9 of 25




assume Diamond’s position, Edwards not approving the promotion and new position for

Austin without any explanation, Edwards imposing nearly unachievable tasks on

Diamond, Edwards’ nearly constant blame and criticism of Diamond’s work for no good

reason, and Edwards consistent display of disdain for Diamond for no good reason,

among other concerns, led Diamond to reasonably believe that Edwards was seeking to

terminate him based upon his age.

45.   On November 12, 2019, Diamond emailed Highfill in HR at Berkley, stating that

he needs to speak with her as soon as possible. They arranged to speak by phone the

next day.

46.   On November 13, 2019, Diamond made a formal complaint of age discrimination

to Highfill via telephone, wherein Diamond specifically complained to Berkley that

Edwards appeared to be positioning him for termination due to his age.

47.   During this conversation, Diamond informed Highfill that Edwards had made it

obvious that he is not part of Edwards’ plan for Verus going forward, and it is improper

and unlawful for Edwards to falsely manufacture performance issues to terminate him

due to his age.

48.   Highfill responded to Diamond that she would discuss the matter with Edwards,

and then she would talk to Diamond again.

49.   A few days later, Highfill called and informed Diamond that she had discussed

his age discrimination complaint with Edwards, Edwards had denied that she had any

plans to terminate Diamond, and that in the future Diamond needed to discuss his

concerns with Edwards directly.

50.   Other than Highfill informing Edwards about Diamond’s age complaint, Highfill




                                            9
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 10 of 25




and Berkley conducted no investigation into Diamond’s age discrimination complaint

prior to Diamond’s termination at Berkley.

51.   Defendants did not take any prompt or effective remedial action to stop age

discrimination by Edwards against Diamond at Berkley.

                                      Retaliation

52.   Approximately nine days after complaining about age discrimination to HR at

Berkley, on November 22, 2019, as directed by Highfill, Diamond had a web-based

video-conference with Edwards (the “web-conference”).

53.   In the web-conference, Edwards appeared angry with Diamond from the

beginning, pointing-out to Diamond at the beginning of the web-conference that he

“went to HR.”

54.   In the web-conference, Edwards accused Diamond of poor work performance,

stating that the Professional Liability product line Diamond managed was not profitable,

and that Diamond’s team was not successful.

55.   Edwards’ accusations against Diamond of poor work performance during the

web-conference were objectively false.

56.   In the web-conference, Edwards repeatedly interrupted Diamond and refused to

allow Diamond to speak when he repeatedly attempted to explain to her that his work

performance was good, the product line he managed was profitable, and his team was

successful.

57.   Diamond reasonably believed that in the web-conference he was being retaliated

against by Edwards for complaining about age discrimination to HR, and following the

web-conference Diamond expected to be terminated by Edwards for complaining about




                                             10
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 11 of 25




age discrimination.

58.   Approximately 12 days after complaining to HR about age discrimination, on

November 25, 2019, Diamond received two unusual and hostile emails for handling

routine job assignments at Berkley.

59.   On November 25, 2019, Grant (Verus’ Senior Vice President of Marketing)

emailed Diamond, and copied Edwards. In this email, Grant criticized Diamond’s

recommendation of a wholesale Broker for an appointment.

60.   For approximately the previous eight years, this had been a routine part of

Diamond’s job at Berkley, and it had never before caused a problem or raised a

concern.

61.   On November 25, 2019, Edwards emailed Diamond and threatened to terminate

his employment at Berkley, related to Diamond’s handling of a referral from Leslie

Franz, Verus’ Assistant Vice President and Garage Product Line Leader.

62.   For approximately the previous eight years, this had been a routine part of

Diamond’s job at Berkley, and it had never before caused a problem or raised a

concern.

63.   Due to the pretextual nature of these two emails, Diamond reasonably believed

they were in retaliation for his complaint of age discrimination to HR, and they were

designed to try to create a basis for Diamond’s termination for cause.

64.   The same day, November 25, 2019, Edwards sent an email to Diamond and

copied Highfill in HR, requesting that Diamond travel to Richmond, Virginia, the week of

December 3rd for an in-person meeting with Edwards and Highfill to discuss Diamond’s

role and performance at Berkley. At this planned meeting, Berkley intended to




                                            11
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 12 of 25




terminate Diamond’s employment.

65.    Diamond responded to Edwards to the effect that he had an oral surgeon’s

appointment in Denver that week, but he had a trip to Richmond, Virginia, planned after

the holidays, during the week of January 6, 2020, but he could come to Richmond

sooner if necessary.

                                   The Law Firm Policy

66.    In late-October 2019, while Diamond was backing-up Berkley Underwriter Kalee

Nichols, who was under Diamond’s supervision, Diamond declined a submission for

insurance from the DJR Law Firm (the “Law Firm”).

67.    A Wholesale Broker from Program Brokerage Corporation (“PBC”), representing

Berkley as its agent, who was working with a retail insurance agent representing the

Law Firm, then sent Diamond additional information, and requested another review with

a quote to include prior acts, and a quote with a retro inception date. Diamond sent the

PBC Broker both quotes.

68.    Diamond heard nothing further from the PBC Broker until approximately the

middle of November 2019, when the PBC Broker emailed Diamond with an instruction

for him to ‘[p]lease bind with prior acts effective 11.21.19”.

69.    Based upon the instruction from the PBC Broker, and because the previous

policy had expired, Diamond reasonably understood that the PBC Broker wanted the

policy bound pursuant to the previous quote, with a retro-inception date of November

21, 2019. Diamond instructed Berkley Underwriting Assistant Ben Ellis (“Ellis”) to bind

the policy accordingly.

70.    On November 22, 2019, one day after the policy incepted, the insured Law Firm




                                              12
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 13 of 25




filed a claim with Berkley, including a copy of a malpractice lawsuit that had been filed

against the Law Firm. Berkley Claim Handler Regina Nix declined the claim based

upon the retro-inception date.

71.    On December 3, 2019, the PBC Broker called Diamond and informed him that

the Law Firm policy was issued incorrectly by Berkley, as it should not have been

issued with a retro-inception date. The PBC Broker informed Diamond that he had

intended his previous email to instruct Diamond to ”[p]lease bind with prior acts,

effective 11.21.19”, and he had neglected to include the comma.

72.    The confusion with the initial binding of the Law Firm policy was a combination of

Diamond and Ellis misreading what the PBC Broker intended, and the PBC Broker

failing to include a comma to make his request clear to Diamond.

73.    The error in the issuance of the Law Firm policy was not the fault of the retail

agent or the Law Firm, but rather, it was entirely the fault of Berkley’s agents or

employees.

74.    Diamond properly instructed Ellis to correct the Law Firm policy to include the

requested prior acts date.

75.    The Law Firm claim was then resubmitted to Claims Handler Regina Nix, who

again denied it. This second denial of coverage was due to the Law Firm having prior

knowledge of the lawsuit and not disclosing it on Berkley’s Insurance Application, as

required.

76.    During the week of December 5, 2019, Edwards and Tammy Garland (Berkley

Vice President of Claims) called Diamond about this Law Firm claim, and Edwards

verbally berated Diamond, including falsely stating, “this is going to cost the company a




                                             13
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 14 of 25




million dollars.”

77.      On or about December 5, 2019, Diamond went to Urgent Care for stress-related

rash or hives, due to age harassment and retaliation against him from Edwards at

Berkley.

78.      On December 8, 2019, Diamond emailed Edwards and Ms. Garland regarding

the claim by the Law Firm, wherein he apologized for accommodating the PBC Broker

and not sticking with his original declination, and for not noticing the missing comma

leading to a misinterpretation of the PBC Broker’s instructions for binding the policy.

79.      In this email, Diamond also wrote that this was his first error in 8.5 years, that he

was quick to correct the error after being notified of the mistake, and he was confused

over their previous discussion, wherein they stated he should not have corrected the

Law Firm policy because of the claim and the fact that CNA planned to pick-up the

claim.

80.      The same day, December 8, 2019, Diamond emailed Highfill regarding the

issues with the Law Firm policy, informing HR to the effect that the problem was caused

by the stress and anxiety from the unreasonable expectations and constant criticism he

was enduring from Edwards.

81.      In this email, Diamond also stated words to the effect that the age discrimination

and retaliation against him by Edwards had affected his performance and was having a

physical effect on him.

                                         Termination

82.      On January 3, 2020, Diamond’s employment at Verus was summarily terminated

by Edwards, via telephone. Also on this call were Robert Stone (Berkley Executive Vice




                                               14
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 15 of 25




President of Excess and Surplus Lines Segment), Carol LaPunzinga (Berkley Senior

Vice President of HR), and in Denver, Brandon Heutmaker (Berkley Senior Vice

President & Chief Actuary Officer).

83.   During this call, Edwards informed Diamond that he was immediately terminated

due to the Law Firm matter, and no other reason was given by anyone.

84.   On or about January 3, 2020, Verus’ Professional Liability team at Berkley,

formerly managed by Diamond, was directed by Berkley to send any referrals and any

questions to Austin.

85.   After Diamond’s termination at Berkley, Austin assumed some or all of

Diamond’s former role or responsibilities at Berkley, and Austin formally assumed Mr.

Diamond’s former position at Berkley on or around July 1, 2020. The open position was

never posted internally or externally, and excluding Mr. Austin no formal interviews were

conducted.

86.   After the termination of Diamond’s employment at Berkley, Diamond was

replaced at Berkley by a significantly younger worker.

87.   At the time of the termination of Diamond’s employment at Berkley, Diamond was

the eldest of the Verus Underwriters in the State of Colorado.

                                        Pretext

88.   Berkley’s reason for Diamond’s termination is pretextual, in part because of the

short temporal proximity between Diamond’s protected complaint to HR and his

subsequent termination, which tends to show an unlawful motive by Berkley.

89.   Diamond’s termination was less than two months after his protected age

complaint to HR. More specifically, Diamond’s employment was terminated at Berkley




                                           15
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 16 of 25




approximately 51 days after his age complaint at Berkley.

90.    Berkley’s reason for Diamond’s termination is pretextual, false, or contrived, as

any error was largely, if not entirely, the fault of the PBC Broker.

91.    Diamond correcting the Law Firm policy was within Diamond’s authority at

Berkley, it was legally and ethically required after Diamond became aware that the

policy was issued incorrectly, and it was in the overall best interests of Berkley.

Refusing to correct the policy would have been fraudulent and in bad faith.

92.    Berkley’s reason for Diamond’s termination, after approximately eight very

successful years at Berkley, is pretextual, unique, and unworthy of belief, contrary to all

of Diamond’s prior treatment, and contrary to Berkley’s prior practice.

93.    The decision to terminate Diamond was against the overall financial interests of

Berkley, and therefore, it was absurd to terminate Diamond’s employment based upon

this single Law Firm issue.

94.    In 2019, Diamond increased written premiums for Berkley at Verus by

approximately $3 million over plan, Diamond achieved targets on renewal rate

increases, and he had a declining loss ratio.

95.    During his employment at Berkley, Diamond successfully and profitably handled

thousands of submissions for insurance coverage at Berkley.

96.    Throughout his employment at Berkley, Diamond approved policies which on

occasion were not profitable for Berkley, as did every other Berkley employee in a

similar position with Diamond’s length of service. When writing insurance, risks are

inherent, and over many years some policies will inevitably result in claims and

controversies.




                                             16
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 17 of 25




97.    Any negative financial impact on Berkley related to Diamond’s actions on the

Law Firm matter was relatively minor, especially compared to the profits Diamond

achieved for Berkley in 2019, and all previous years of his employment at Berkley.

98.    Berkley’s reason for Diamond’s termination was far out of proportion to the harm

caused to Berkley from any error by Diamond.

99.    Never before had anyone at Berkley in similar circumstances as Diamond

suffered summary termination based on a similar issue as Diamond.

100.   Berkley’s reason for Diamond’s termination is pretextual because Berkley

engaged in disturbing procedural irregularities related to Diamond’s termination, as

Berkley failed to follow its own progressive disciplinary policy.

101.   During Diamond’s entire term of employment at Berkley, he was never formally

disciplined in writing for any reason whatsoever, prior to his termination of employment.

102.   Related to the Law Firm matter, Diamond was never formally disciplined in

writing, and he was never placed on any type of Performance Improvement Plan

(“PIP”).

103.   Diamond had acceptable or excellent overall work performance year after year at

Berkley, including in 2019.

104.   Diamond’s work performance, as reflected on his last formal Performance

Evaluation at Berkley, ranked him as “meets expectations” overall.

105.   At Berkley, termination was not the customary remedy following any single error

in underwriting judgment resulting in a relatively minor claim.

106.   At Berkley, termination without any prior formal written warning, and without any

opportunity for correction, was customarily reserved for intentional malfeasance, theft,




                                            17
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 18 of 25




or harassing or violent workplace conduct.

107.      At Berkley, unless there was intentional malfeasance, a written warning or a PIP

were the customary courses of discipline, providing an opportunity for correction, prior

to termination of employment.

108.      The Law Firm matter did not rise to the level to necessitate the termination of

Diamond’s employment at Berkley.

109.      Pilkington repeatedly reinforced to Diamond, explicitly expressed to Diamond,

and followed a customary practice with Diamond and others that writing a single policy,

even resulting in a large claim, would not result in termination, without first following a

course of progressive discipline and providing an opportunity for correction.

110.      Berkley acted contrary to an unwritten policy or contrary to customary practice

when it summarily terminated Diamond.

111.      Berkley’s reason for Diamond’s termination is pretextual because Berkley

engaged in disturbing procedural irregularities in its investigation (or a lack of any

investigation at all) of Diamond’s age discrimination complaint at Berkley.

112.      Diamond complained to HR at Berkley that due to his age, his new supervisor,

Edwards, appeared to be looking to place a significantly younger employee in his

position, and Edwards was targeting him and looking for reasons to terminate him for

cause due to his age.

113.      When Diamond complained to Berkley HR on November 13, 2019, about age

discrimination, HR did not conduct a reasonable investigation, and did not take any

prompt and effective remedial action to stop the discrimination, contrary to Berkley

policy.




                                               18
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 19 of 25




114.   Rather than follow its customary complaint investigation process, Berkley HR

notified the perpetrator, Edwards, of Diamond’s discrimination complaint against her,

and told Diamond to speak with Edwards about it.

115.   In their next conversation during the web-conference, Edwards verbally chastised

Diamond directly for complaining to HR, she was livid with Diamond, and she flagrantly

displayed her retaliatory animus toward Diamond.

116.   Approximately 12 days after Edwards learned of Diamond’s age discrimination

complaint against her at Berkley, on approximately November 25, 2019, Edwards

threatened Diamond with termination, in writing, for something that occurred often with

Diamond’s co-workers and did not result in discipline or termination for his co-workers.

117.   Edwards fulfilled her threat and terminated Diamond’s employment at Berkley

approximately five weeks later, on January 3, 2020, without any notice or opportunity for

correction by Diamond.

118.   Berkley’s reason for Diamond’s termination is pretextual because co-worker

comparators of Diamond at Berkley engaged in far more egregious performance errors

than him, but they were treated much better than Diamond by Berkley.

119.   During Diamond’s employment at Berkley, other Underwriters approved policies

or took other actions which resulted in much more serious claims and losses to Berkley,

and these other Underwriters were not summarily terminated like Diamond, and they

were not even formally disciplined.

120.   For example, a Berkley worker who was a Casualty Underwriter at Verus, Josh

Gotter, who appeared to be approximately 35 years old, wrote several liquor liability

policies outside the underwriting guidelines, and failed to take appropriate action




                                            19
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 20 of 25




following negative inspections.

121.   Mr. Gotter’s actions resulted in several large claims, including death claims, with

several millions of dollars paid out by Berkley.

122.   Although Mr. Gotter received verbal and written warnings, and he was placed on

a 30-day PIP by Berkley, Mr. Gotter was not terminated related to this matter, and he

was later allowed to voluntarily resign.

123.   As another example, a Berkley employee who was a Property Underwriter at

Verus, Larry Landon, who appeared to be approximately 50 years old, performed a

favor for a Broker on a Friday afternoon by providing replacement coverage for a

complex with several buildings, without receiving proper verification. One of the

buildings burned promptly after the policy was in place, resulting in a high six-figure loss

to Berkley.

124.   This Underwriter, Mr. Landon, was neither reprimanded, nor formally disciplined

in writing by Berkley related to this matter.

125.   As another example, there was a claim upon Berkley called Griffin-Campbell,

involving a 2013 Philadelphia building collapse. Steve Gillespie, an Assistant Vice

President / Casualty Underwriter for Berkley at Verus, who appeared to be

approximately 45 years old, wrote the policy for the demolition contractor involved.

126.   There were questions about whether proper research and data collection were

performed on the applicant by Mr. Gillespie, to determine if the applicant was providing

multi-story demolition services in downtown Philadelphia. It was questioned whether

this risk fell within the Underwriting guidelines of Berkley. Additionally, there was a non-

payment of premium, so the policy should have been cancelled, but was not.




                                                20
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 21 of 25




127.   More than $1.4 million was spent by Berkley on the claim. Mr. Gillespie was not

reprimanded or disciplined by Berkley, and he was not terminated related to the Griffin-

Campbell matter.

128.   The employment of these and other significantly younger Underwriters at

Berkley, both in and outside of Colorado, was not terminated by Berkley, for the same

or similar conduct or performance as Diamond, or for much worse conduct or

performance.

129.   Diamond has never received any explanation as to why he was treated so vastly

different from his co-workers, and why he was terminated without any opportunity for

correction, while his co-workers were not terminated, and in some cases, not even

reprimanded or disciplined in writing, for much more serious performance issues at

Berkley.

130.   It has never been the policy or practice of Berkley at Verus to reprimand,

discipline, or terminate an Underwriter for using underwriting judgment within their

authority, or even for going outside of their authority on at least one occasion, other than

with Diamond.

                                        Damages

131.   Berkley’s conduct as described herein has caused Diamond economic damages,

both in the past and the future.

132.   At the end of Diamond’s employment at Berkley, he was earning a base salary of

$200,000 annually, plus a performance bonus averaging approximately $16,000

annually, plus stock amounting to approximately $60,000 annually, plus insurance-

related benefits amounting to approximately $26,685 annually, resulting in a total




                                             21
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 22 of 25




compensation package of approximately $302,685 gross per year.

133.    Berkley has engaged in other similar acts of age discrimination against

employees. Since at least June 2018, Berkley has engaged in discrimination against

employees on the basis of age with regard to the terms and conditions of their

employment, tending to show an unlawful state of mind through these other similar acts.

134.    Berkley purposefully intended to unlawfully discriminate and retaliate against

Diamond in his employment, based upon his age, and directly intended to cause

Diamond’s unlawful discharge from employment.

135.    As a direct and proximate result of Berkley’s unlawful employment practices

complained of herein, Diamond has suffered, and in the future will continue to suffer, back

pay and fringe benefit losses, front pay and benefit losses, out-of-pocket pecuniary

losses, lost future earnings capacity, and other compensable economic losses to be

proven at trial.

136.    Diamond is entitled to liquidated damages, and attorneys’ fees and other costs, in

addition to other damages.

                                 FIRST CLAIM FOR RELIEF

       [Age Discrimination under the ADEA – Terms & Conditions - Termination]

137.    Diamond incorporates herein paragraphs 1-136 above, as if fully set forth herein.

138.    At all times Diamond has been qualified for the Professional Liability Product Line

Leader (Vice President, Underwriting) position he held at Berkley.

139.    Berkley committed unlawful employment practices against Diamond according to

29 U.S.C. § 623(a) of the ADEA by terminating and otherwise discriminating against

Diamond with respect to his terms, conditions, and privileges of employment with Berkley,




                                             22
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 23 of 25




on the basis of his age, despite his qualifications and ability to perform the fundamental

job functions of the Professional Liability Product Line Leader (Vice President,

Underwriting) position at Berkley.

140.   As Berkley and its duly authorized agents knew that their actions towards Diamond

constituted willful and intentional violations of the ADEA or showed reckless disregard for

the fact that their conduct was prohibited by the ADEA, Berkley did not make good faith

efforts to comply with the ADEA.

141.   Because of the unlawful employment practices of Berkley, Diamond has suffered

damages to be proven at trial; he is entitled to actual damages and double actual

damages as liquidated damages pursuant to 29 U.S.C. § 626(b), in addition to other

damages and equitable relief, to be proven at trial.

                             SECOND CLAIM FOR RELIEF

                             [Retaliation under the ADEA]

142.   Diamond incorporates herein paragraphs 1-141 above, as if fully set forth herein.

143.   Berkley committed an unlawful employment practice prohibited by 29 U.S.C. §

623(d) of the ADEA by retaliating against Diamond, by discharging him based upon his

complaints of unlawful discrimination and his opposition to unlawful employment

practices.

144.   This violation was intentional, willful and wanton, or was done with malice or with

reckless indifference to Diamond’s federally-protected rights, and Diamond is entitled to

liquidated damages, in addition to other damages and relief, to be proven at trial.

                                 PRAYER FOR RELIEF

WHEREFORE, the Plaintiff, Dale Diamond, respectfully prays for judgment in his favor




                                            23
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 24 of 25




and against the Defendants Berkley, and that the Court order the following relief against

the Defendants Berkley:

   A.     Award past economic damages, and future economic damages in lieu of

          reinstatement, for all claims as allowed by law, in an amount to be determined

          at trial, including, but not limited to, back pay and lost benefits, front pay and

          benefits including stock, other pecuniary economic damages, and damages for

          lost future earnings capacity;

   B.     Pre-judgment and post-judgment interest;

   C.     Attorneys’ fees and costs, including expert witness fees, as allowed by law;

   D.     Liquidated damages, as provided by law;

   E.     Equitable relief, including, without limitation: (a) ordering Berkley to apologize

          to Diamond publicly, orally and in writing, for its unlawful employment practices

          committed against him; and, (b) ordering the posting of this Court’s Judgment

          and Order in this action in a conspicuous location at all of Berkley’s facilities

          located within the District of Colorado; and,

   F.     Any other appropriate relief necessary to make Diamond whole and

          compensate him for the civil rights violations described above, and any further

          legal and/or equitable relief, including training and education for Berkley’s

          employees, managers, and executives, as deemed appropriate by the Court

          and authorized by law.

                                 JURY TRIAL DEMAND

Pursuant to Fed.R.Civ.P. 38, Diamond demands a jury trial on all issues of fact raised

by his Complaint.




                                            24
Case 1:20-cv-02097-SKC Document 1 Filed 07/17/20 USDC Colorado Page 25 of 25




                             ATTORNEY CERTIFICATION

I hereby certify that I am a member in good standing of the bar of this court, and I

appear in this case as counsel for Plaintiff Diamond.


RESPECTFULLY SUBMITTED on this the 17th day of July 2020.



                                          s/ Sean M. McCurdy
                                          Sean M. McCurdy
                                          McCURDY & EICHSTADT, P.C.
                                          9085 E. Mineral Circle, Suite 380
                                          Centennial, Colorado 80112-3462
                                          Telephone: (303) 832-8870
                                          Fax: (303) 832-8871
                                          E-mail: mccurdy@mccurdy-eichstadt.com
                                          Attorney for Plaintiff Dale Diamond




                                            25
